Order of June 2, 1920, modified by eliminating therefrom all the decretal part thereof, and also the recitals contained in the paragraph or subdivision thereof numbered 3 therein,- and inserting in place thereof: Ordered that the order and judgment of the Court of Appeals be and hereby is made the order and judgment of this court. The interlocutory judgment filed and entered June 2, 1920, is modified by eliminating therefrom the recitals and decretal part in and following the paragraph or subdivision numbered 3 therein, and inserting in plane thereof: Further adjudged that *961the defendants account to the plaintiffs for the use of the lands in controversy from the date of the trial in October, 1906, to the date of the reconveyance, and for the profits realized therefrom other than the rents of the buildings. Further adjudged that Stephen Perry Sturges, Esq., be appointed referee to take and state the accounts and to report to the court with all convenient speed, and that said defendants do bring in and exhibit before the referee an account under oath, showing the use of the lands in controversy from the date of the trial in October, 1906, to the date of the conveyance, and the profits realized therefrom other than the rents of the buildings. Further adjudged that either party may apply to the court for such further direction at the foot of this judgment as may seem just, and that the question of costs, except of this appeal, be reserved to the final judgment to be entered on the report of the referee. As so modified, the order and judgment are affirmed, with costs of this appeal to be paid by the respondents to the appellants. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concur. Submit proposed orders within five days.